United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 16-3856
                           ___________________________

                                     Samuel E. Haley

                          lllllllllllllllllllll Plaintiff - Appellant

                                              v.

    United States Government; Deborah Leff, US DOJ Pardon Attorney; Marie
                        Rustin, US Parole Commissioner

                        lllllllllllllllllllll Defendants - Appellees
                                         ____________

                       Appeal from United States District Court
                 for the Western District of Missouri - Jefferson City
                                   ____________

                              Submitted: January 31, 2017
                                Filed: February 8, 2017
                                     [Unpublished]
                                    ____________

Before COLLOTON, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Samuel E. Haley appeals after the district court denied him leave to proceed in
forma pauperis (IFP) in his civil rights action, based on 28 U.S.C. § 1915(g) (three-
strikes rule), and dismissed his complaint. Mr. Haley is not subject to the restrictions
of section 1915(g), because his filings in the district court and in this court reflect that
he was released from incarceration in August 2014, he was living in a transitional
housing facility, and he was not a prisoner at the time he filed his complaint and his
notice of appeal to this court. See 28 U.S.C. § 1915(h) (as used in this section,
“prisoner” means--as relevant--any person incarcerated in any facility, who is
convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law
or terms or conditions of parole, probation, or pretrial release); Owens v. Isaac, 487
F.3d 561, 563 (8th Cir. 2007) (per curiam) (reviewing de novo district court’s
interpretation and application of § 1915(g)).

       We therefore grant Mr. Haley’s motion to proceed IFP in this court, we vacate
the district court’s denial of IFP and dismissal of Mr. Haley’s complaint, and we
remand to the district court for further proceedings consistent with this opinion. We
deny the pending motion for appointment of counsel.
                        ______________________________




                                         -2-